Case: 19-11527   Date Filed: 01/31/2020   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11527
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:17-cr-00183-MSS-AEP-1



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                   versus

BARRY BOOKHART,

                                                         Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (January 31, 2020)

Before MARTIN, LUCK, and HULL, Circuit Judges.

PER CURIAM:
              Case: 19-11527    Date Filed: 01/31/2020   Page: 2 of 2


      Robert Godfrey, appointed counsel for Barry Bookhart in this direct criminal

appeal, has moved to withdraw from further representation of Bookhart and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Bookhart’s convictions and sentences are AFFIRMED.




                                         2